Citation Nr: 0407539	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-29 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating for residuals of a 
fragmentation wound of the left knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  He is the recipient of the Purple Heart. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  The Board notes that the veteran 
perfected his appeal to the August 2001 decision via informal 
hearing testimony, accepted by the Decision Review Officer 
who issued the June 2002 statement of the case as a timely 
substantive appeal.  For good cause shown, namely the 
veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  Left knee instability results in no more than slight 
impairment.  

3.  Residuals of a left knee fragmentation wound include 
arthritis, a limitation of flexion that does not more nearly 
approximate limitation to 45 degrees, and, a limitation of 
extension that does not more nearly approximate limitation to 
10 degrees.

4.  There is no evidence of muscle or nerve involvement 
residual to a left knee fragmentation wound.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating for 
instability residual to a fragmentation wound of the left 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2003).

2.  The criteria for a separate 10 percent rating, and no 
more, for traumatic left knee arthritis with motion 
limitation, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2003); VAOPGCPREC 9-98 
(August 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 
VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  The VCAA and its implementing regulations are 
applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

Recently, the Court has indicated that notice under the VCAA 
must be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The Court also cited to four 
requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. 
§ 3.159(b) and Quartuccio, supra: (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  Id. at 422.  The Board observes that VA's Office of 
General Counsel has determined that the fourth element of the 
notice requirement as proposed in Pelegrini is dictum and not 
binding on VA.  That is, General Counsel has opined that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) do not 
require VA to send additional notice in order to request that 
a claimant provide any evidence in his possession pertaining 
to the claim, and do not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-04 (February 24, 
2004).  This opinion is binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2003). 

The Board observes that the veteran filed his claim for an 
increased rating for a fragmentation wound of the left knee 
with traumatic arthritis after the enactment of the VCAA.  
Additionally, the RO's initial unfavorable decision in August 
2001, was made only after the veteran had been provided 
notice of the VCAA provisions in June 2001.  

In a letter dated in June 2001, the RO informed the veteran 
of its expanded duties to notify and assist under the VCAA 
and requested him to advise VA of any medical treatment for 
his left knee disability.  The RO advised the veteran it 
would obtain evidence from federal agencies, to include 
obtaining a VA examination pertinent to his claim.  The 
veteran responded noting that he had only had treatment at VA 
facilities and that he had no other evidence to submit and 
waived his right to due process.  The RO's August 2001 
decision, and the statement of the case issued in June 2002, 
notified the veteran of the evidence considered, the legal 
criteria relied on, and, the reasons and bases for the denial 
of his claim.  

Moreover, by letter issued in June 2002, the RO again 
explained to the veteran that it was developing his claims 
pursuant to the latter duty, requested the veteran to submit 
any pertinent evidence he had to support his claim, and 
indicated that it would assist the veteran in obtaining and 
developing this evidence provided he identified the source or 
sources of the evidence.  It explained that it was required 
to make reasonable efforts to assist the veteran in obtaining 
such evidence, including medical records, but that it was the 
veteran's responsibility to ensure the RO's receipt of all 
pertinent information.  The RO requested the veteran to 
identify all outstanding evidence that needed to be secured, 
or to obtain the evidence on his own initiative and send it 
to the RO.  Additionally, the RO informed the veteran that it 
was requesting outpatient treatment reports from the VA 
Medical Center in Fargo for February 2002 to the present and 
was scheduling the veteran for a VA examination.  In response 
to the RO's letter, in July 2002, the veteran notified the RO 
that he received all of his medical treatment at the Fargo VA 
Medical Center and that he had no additional evidence to 
submit.  He also waived the 60-day due process period.  

The Board further notes that in rating decisions issued in 
August 2001 and August 2002, the veteran was informed that in 
order to be assigned a higher, 20 percent, disability rating 
he is currently evaluated under, there needed to be evidence 
of moderate subluxation or lateral instability of the knee.  
In a statement of the case issued in September 2003, the RO 
again informed the veteran of the information and evidence 
needed to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 
5103.  The RO also informed the veteran of the reasons for 
which his claim had been denied, the evidence it had 
considered in denying the claim, and the evidence the veteran 
still needed to submit to substantiate his claim.  
Thereafter, the veteran was afforded opportunity to submit 
additional evidence and argument in support of his claim.  
Thus, the veteran has been afforded appropriate notice under 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In particular, the veteran 
advised the RO that he received all his medical treatment at 
the Fargo VA Medical Center.  As such, VA obtained treatment 
records from the Fargo VA Medical Center for April 2000 to 
July 2002.  Additionally, VA has conducted necessary medical 
inquiry in an effort to substantiate the veteran's claim, 
specifically affording the veteran relevant examinations in 
August 2001, February 2002, July 2002, and most recently, in 
September 2003.  38 U.S.C.A.§ 5103A (d).  

The veteran has not identified any additionally available 
evidence for consideration in his appeal.  Under the facts of 
this case, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that the VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims."); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  The Board thus finds that VA has done everything 
reasonably possible to notify and assist the veteran and that 
the record is ready for appellate review.  

II.  Increased Rating for a Fragmentation Wound of the Left 
Knee with Traumatic Arthritis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees a 
50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by X-ray findings is rated 
under the rating criteria for degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X- 
ray evidence of involvement of two or more major joints or 
two or more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  However, General Counsel stated 
that if a veteran does not meet the criteria for a 
noncompensable rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for 
which a separate rating for arthritis may be assigned. 
VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  If a rating is assigned under 
the provisions for other knee impairment (38 C.F.R. § 4.71a, 
Code 5257) a separate 10 percent rating may be assigned where 
some limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  Furthermore, in an 
increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The veteran is service-connected for a left knee disability, 
currently evaluated as 10 percent disabling, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5257.  (38 C.F.R. § 4.27 (2003) 
provides that hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned).  The veteran contends that he is 
entitled to an increased rating for this disability as he has 
pain on walking or climbing the stairs, his left knee will 
buckle and swell, and, he has difficulty getting in and out 
of bed and cars.    

The relevant medical evidence of record includes treatment 
records from the Fargo VA Medical Center from April 2000 to 
July 2002, and the reports of VA examinations conducted in 
August 2001, February 2002, July 2002, and September 2003.  

Treatment records from the Fargo VA Medical Center from April 
2000 to July 2002 show that the veteran has been receiving 
treatment for mild Parkinson's disease, which was noticed in 
2000 by the veteran after his gait had become abnormal.  In 
April 2000, it was assessed that the veteran had diffuse 
osteoarthritis involving the hands, shoulders, knees, neck, 
low back, and hips.  In April 2001, it was noted that the 
veteran complained of pain in both his legs and that he had 
problems with this pain for a long time, with walking making 
the pain worse.  

The VA examination conducted in August 2001 revealed no left 
knee edema, effusion, tenderness, or gross deformity.  There 
was laxity per drawer, varus/valgus stresses, and McMurray's 
test was equivalent.  The veteran demonstrated left knee 
motion as follows:  active flexion to 110 degrees, passive 
flexion to 115 degrees 
(to 112 degrees after exercise), active extension to two 
degrees, and passive extension to one degree.  Evidence of 
pain was noted, but there was no evidence of excessive 
fatigability, incoordination, or additional loss of range of 
motion.  The diagnosis was chondromalacia patella with 
degenerative joint disease of the left knee.  

The February 2002 VA examination report indicates that the 
veteran had lost five degrees of full flexion and two degrees 
of full extension, with pain at the end range of motion.  
Crepitus was noted to be present at the left knee while 
ranging the joint.  There was tenderness reported in the 
retropatellar region and on the medial joint line of the left 
knee.  The temperature of the left knee was greater than the 
right knee.  McMurray's sign was negative, but the Apley 
grind test was positive at the left knee.  There was no loss 
of ligamentous stability in either knee with either anterior 
and positive drawer sign, Lachman test, and with varus and 
valgus stress.  Additionally, strength at the left knee was 
noted to be within normal limits, although it was decreased 
slightly in extension due to pain inhabitation.  Lower limb 
sensation and peripheral pulses were intact.  Left knee 
arthritis was noted. 

The VA examination in July 2002 includes note of a left knee 
scar that was silvery, non-adhered, non-tender, and non-
depressed.  Crepitus was present.  Lachmans and McMurray 
tests were negative.  Action flexion of the left knee was to 
110 degrees prior and subsequent to exercise, passive flexion 
was to 114 degrees.  Active extension of the left knee was to 
six degrees, passive extension was to two degrees.  There was 
evidence of pain, fatigability, and loss of motion 
characterized as mild.  There was no evidence of 
incoordination.  The diagnoses included service-connected 
fragmented wound of the left knee with a history of secondary 
infection resulted in traumatic arthritis and spur formation, 
changing gait and walking with assistance of a cane.  

The September 2003 VA examination shows that the veteran's 
left knee was slightly swollen with tenderness in the 
superior patellar region, as well as medial and lateral 
midpatellar areas.  A visible curved or C-shaped scar was 
noted in the midpatellar region, measuring 3 centimeters (cm) 
by .2 cm.  A second scar was noted laterally that measured 1 
cm by .1 cm.  There was no depression, no keloid, no 
tenderness, and no numbness surrounding the scar.  The 
veteran manifested left leg active flexion to 68 degrees, 
passive flexion to 80 degrees, active post-exercise flexion 
to 60 degrees, and, extension to eight degrees.  It was noted 
that the veteran's left knee exhibited evidence of pain and 
fatigability.  The examiner also reported that the veteran 
uses a cane, had difficulty getting out of a chair and that, 
when climbing stairs, the veteran always uses his right leg 
first, then the cane, then his left leg.  The veteran has 
been unable to kneel or squat for greater than 50 years.  If 
he tries to kneel, he cannot stand back up.  Furthermore, 
while the veteran denied any severe subluxation, he stated 
that if he bumps his knee, it may hurt for several days.  
Additionally, the X-ray report reflects evidence of 
arthritis, specifically mild degenerative joint disease 
within the left knee, predominately involving the patella 
femoral articulation.  The diagnoses were status post 
shrapnel wound left knee with history of infection per 
patient and chronic left patellofemoral arthritis, no 
subluxation.  

Based on the foregoing evidence, the Board notes the 
veteran's history of left knee crepitus, with historical 
findings pertinent to instability.  At the September 2003 VA 
examination, however, there was no evidence of instability or 
subluxation to support a 20 percent evaluation for moderate 
recurrent subluxation or lateral instability.  The results of 
VA examinations in 2001 and 2002 are consistent with the most 
recent examination assessment.  As such, an evaluation in 
excess of 10 percent is not warranted based on instability or 
subluxation under Diagnostic Code 5257.  



The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  Thus, the Board has considered the propriety of 
assigning a higher, or separate, rating under another 
Diagnostic Code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Although the veteran does not currently manifest any left 
knee subluxation or instability, he does have arthritis in 
his left knee.  The 10 percent rating assigned is the maximum 
warranted for arthritis, in and of itself.  See Diagnostic 
Codes 5003, 5010.  The Board has considered, however, the 
veteran's manifested limitation of left knee motion with 
arthritis as a basis for assigning a higher, or separate, 
rating.  

Under Diagnostic Code 5260, a zero percent evaluation is 
assigned where flexion of the leg is only limited to 60 
degrees.  For a 10 percent evaluation, flexion must be 
limited to 45 degrees.  As indicated in the September 2003 VA 
examination, the veteran's left leg flexion is limited to 60 
degrees (active range of motion post-exercise flexion), thus 
meeting the rating criteria for only a noncompensable 
evaluation under Diagnostic Code 5260.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  In the 
September 2003 VA examination, the veteran's extension is, at 
most, limited to eight degrees due to pain, thus meeting the 
rating criteria for no more than a noncompensable evaluation 
under Diagnostic Code 5261.  No worsened motion ranges are 
shown on other examinations reports.  The Board also 
emphasizes the examination evidence showing the lack of 
incoordination or weakness, and noting only pain and some 
fatigue.  The pain and fatigue noted were considered in 
assessing the veteran's motion limitation, as reflected in 
the examiner's note of active, passive and post-exercise 
motion ranges.  The motion limitation considered by the Board 
herein are the degrees shown with pain and after exercise.  
Even with consideration of factors such as fatigue and pain, 
the veteran's motion limitation does not more nearly 
approximate flexion limited to 45 degrees or extension 
limited to 10 degrees, a higher rating based on motion 
limitation in and of itself is not warranted.  Thus, no 
higher evaluations based on motion limitation are warranted 
based on consideration of additional functional impairment.  
See DeLuca, supra. 

The Board thus observes that assigning a separate rating 
under either Diagnostic Code 5260 or 5261 would not entitle 
the veteran to an increased rating as he only meets the 
criteria for a noncompensable rating under both diagnostic 
codes, even with consideration of additionally lost degrees 
of motion due to pain on use or after exercise.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  

However, separate evaluations may be assigned for instability 
accompanied by arthritis with limitation of motion.  
Specifically, if a rating is assigned under the provisions 
for other knee impairment (38 C.F.R. § 4.71a, Diagnostic Code 
5257), as in this case, a separate 10 percent rating may be 
assigned based on noncompensable but objective motion 
limitation with arthritis.  See VAOPGCPREC 9-98, 63 Fed. Reg. 
56,704 (1998); VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  Thus, in addition to the 10 
percent rating assigned for instability, the veteran warrants 
assignment of a separate 10 percent rating based on arthritis 
with motion limitation.

The Board recognizes that in the initial rating decision in 
December 1945, the veteran was service connected for a 
shrapnel wound of the left knee, identified to include Muscle 
Group XIII.  Muscle Group XIII pertains to the muscles in the 
posterior thigh.  Specifically, 38 C.F.R. § 4.71a, Diagnostic 
Code 5313 (2003) provides for ratings based on the extension 
of the hip and flexion of the knee; outward and inward 
rotation of the flexed knee; acting with rectus femoris and 
sartorius synchronizing simultaneous flexion of hip and knee 
and extension of hip and knee by belt-over-pulley action at 
the knee joint; and posterior thigh group, hamstring complex 
of 2-joint muscles including (1) biceps femoris; 
(2) semimembranosus; (3) semitendinosus.  A noncompensable 
rating is assigned when there is slight impairment of the 
muscle group; a 10 percent rating for moderate impairment; a 
30 percent rating for moderately severe impairment; and a 40 
percent for a severe impairment.  

The Board has considered the veteran's medical history to 
ascertain whether his current left knee disability should be 
evaluated based on Diagnostic Code 5313.

By way of history, the veteran's service medical records show 
treatment for a shrapnel wound characterized as mild, with 
cellulitis developing secondary to the wound.  Later in 
January 1944, the veteran was diagnosed with acute and severe 
arthritis (or synovitis) of the left knee as a result of his 
shrapnel wound.  While in the hospital recovering from his 
injury, it was noted that the veteran had pain, tenderness, 
and swelling in his left knee.  At the time of a VA 
examination in November 1947, the veteran reported he had not 
had medical treatment for his left knee since being 
discharged from service approximately two years prior.  He 
complained of pain and swelling in his left knee.  The VA 
examiner indicated that the veteran had articular, as opposed 
to muscular, rheumatism, affecting the left knee.  In 
December 1950, the veteran was again afforded a VA 
examination.  The diagnosis was traumatic arthritis of the 
left knee without objective findings.  

Upon review of the entirety of medical evidence of record, 
the Board thus finds neither subjective complaints of muscle 
involvement by the veteran, nor any competent medical 
evidence indicating muscle involvement in the veteran's left 
knee disability.  Importantly, the Board notes that in 
October 1947 the RO itself changed the veteran's December 
1945 rating based on a Muscle Group diagnostic code to a 
rating based on traumatic arthritis in order to more 
accurately reflect the veteran's disability picture.  The 
veteran's left knee disability continues to manifest by way 
of orthopedic impairment, as reflected by the separate 10 
percent evaluations assigned based on instability and motion 
limitation with arthritis.  Based on these facts, application 
of diagnostic codes pertaining to muscle impairment is not 
warranted.

Consideration has also been given to the potential 
application of other various provisions of 38 C.F.R. Parts 3 
and 4 (2003).  However, the Board finds no basis upon which 
to assign a higher disability evaluation.  Specifically, 
there is no evidence of neurological involvement associated 
with the service-connected disability, the veteran does not 
complain of any symptomatic scarring residual to his in-
service injury and, consistent with such complaints, the 
medical evidence of record notes only asymptomatic scarring.  
As such, no other diagnostic odes are shown to be applicable 
based on the nature of the symptoms complained of by the 
veteran and documented in the medical evidence of record.  

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2003).  In this case, the veteran has 
not indicated that he missed time from work due to his left 
knee disability, nor does the record reflect any recent or 
ongoing hospitalizations for this disability.  Rather, the 
medical evidence shows that any objective manifestations of 
the veteran's left knee disability are exactly those 
contemplated by the schedular criteria.  In sum there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.


ORDER

An evaluation in excess of 10 percent for instability of the 
left knee, residual to a fragmentation wound, is denied.   

A separate 10 percent rating, and no more, for arthritis of 
the left knee with motion limitation, is granted subject to 
the laws and regulations governing the payment of monetary 
awards.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



